Citation Nr: 1707166	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  13-18 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He was awarded the Vietnam Campaign Medal, among other decorations, for his service as a light weapons infantryman in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 RO decision which granted service connection for tinnitus based upon demonstrated acoustic trauma during service, but denied service connection for bilateral hearing loss.  

The Veteran presented sworn testimony in support of his appeal during an April 2015 videoconference hearing before the undersigned Veterans Law Judge.  In June 2015, the Board remanded this case for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board previously remanded this matter so that the Veteran's VA medical records could be obtained for the file, and to obtain a VA audiological examination along with a nexus opinion.  These actions have been accomplished.

In the remand, the Board noted that the medical evidence of record did not confirm the presence of a current hearing loss according to VA standards.  Review of the newly-obtained evidence shows that the Veteran does indeed have a hearing loss which meets the standard set forth in 38 C.F.R. § 3.385.  Testing done to support the provision of hearing aids, as well as testing done in connection with the VA examination requested by the Board, confirms the Veteran's hearing loss.

However, in the June 2015 remand, the Board also noted that the previous medical nexus opinion was inadequate because the examiner had concluded hearing loss was not related to service because hearing loss was not shown at separation and there had been no significant threshold shift in service.  However, the Board noted that VA law permits service connection for hearing loss shown after service if it is related to inservice acoustic trauma.  In this case, VA has already conceded that the Veteran had inservice acoustic trauma.  Thus, the Board concluded that further rationale or explanation for the conclusion that hearing loss was unrelated to service was required.  

Review of the newly-obtained VA medical opinion shows that the examiner reached the same conclusion and provided the same canned language, to the effect that the Veteran's hearing loss was not shown at separation and there had been no significant threshold shift in service.  NO additional explanation was provided.  As this rationale was inadequate previously, it remains inadequate. 

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be provided to a VA audiologist for review and opinion.  The reviewer is requested to review the Veteran's medical records and reach an opinion as to whether it is more, less, or equally likely that the Veteran's currently-shown hearing loss is related to active service, including noise exposure.  The Board has found that the Veteran was exposed to noise in service as an infantryman.  While the information about the threshold shift and the negative separation findings is important, the discussion should include other factors to include the effects of acoustic trauma during the course of combat in Vietnam, and the relationship of the Veteran's service-connected tinnitus to his hearing loss. 

2.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


